Title: From John Adams to John Quincy Adams, 2 September 1815
From: Adams, John
To: Adams, John Quincy



My dear Sir
Quincy September 2. 1815

Though you may think the inclosed Letter from Mr Sears to Mr Marston, out of date; I inclose it to shew you the importance of the Object in View. The little Town of Chatham, is but one among many in Massachusetts Rhode Island Connecticut and New York who have used the Fisheries to advantage.
I conjecture the difficulties you have had to encounter.
The Fisheries in their utmost extent, according to the Treaty of 1783 are ours by natural Equity, by the Law of Nature which is the Law of Nations, by the Laws of England, by original discovery, by possession interrupted only by War, by defence, by Conquest, by every title and every Principle, by which Men hold their Rights, except force. And if all the rest fail, that must be summoned to the Bar. I thank you for the new and improved Edition of my Seal. I mean to transmit the Motto to all my Posterity, and hope it will be the Rule of their Conduct.
We all regret or affect to regret War. Our Washington always mourned over War. But
There never was a Republick; no nor any other People, under whatever Government, that could maintain their Independence, much less grow and prosper, without it. Every Republick, has always found itself in the Situation of the Polish Nobleman in Wraxalls Travels. The Count and Countess Podotski and his Countess. Pursued by a herd of Wolves, they must all have perished if they had not sacrificed first a Horse and then a faithfull Servant. Republicks have always occasion for Heydukes and they always find them when they are wise enough to employ them and provide for their Wives and Children. I therefore honour the Soldier and the Sailor. For hungry Wolves are not peculiar to the carpathian Mountains.
Though Sir William Temple in his Essay on Heroic Virtue, exalts the merit of Lawgivers above that of Heroes, and places their Glory higher than that of Conquerors; yet the common Sense of Mankind always decides otherwise. Military glory dazzles the Eyes and Eclipses all civil and political Lustre. Perhaps this ought not to be. Possibly the Universal Prevalence of Despotism Spiritual and temporal, may have been affected by this popular partiality for Courage and Carnage
But what avail these pedantic reflections of old age? The Business of the World will do itself. Providence says to the Preachers of perpetual Peace, as Blucher said to Wellington “Do you conduct your Speculations in your own Way: I will conduct both Peace and War in mine.”
Sept: 3d. Mr Gallatin and Mr Clay not yet arrived. The Treaty not yet known but by hints. The great questions undecided; seeds of future Wars as thick Sown as Weeds in my Garden. Mars! Bellona! Cheer up! Never fear and an end of your Empire! Monarchy Aristocracy Democracy, Jurieu The two great Doctors Towers, Father and son Priestly and Faber, and Bible Societies will never form a Confederation, “Abelle Alliance, to hunt down your Empire. You will never surrender to the Bellerophon. You will never be encastled in the Tower, or Dumbarton. Nor will you be poisoned assassinated, drawn and quartered, beheaded, shot drowned or hanged. The War of the Reformation Still continues, and will continue. This World is a Church militant and a State militant, to be sure. I pitty; from my Soul I pitty, both France and England. My Compassion is at least as much interested for England as for France, notwithstanding her present awful humiliation. My Son! I can write to you in no other Stile. If Superstition and Despotism are about to reassume their Empire, it will be the Reign of Anarck. It will be worse than the Crusades, the Wars of the Reformation or the French Revolution, or the feudal Barons Wars.
Sept: 9. Mr Gallatin arrived and feasted. Treaty not published nor conjectured.
Our Newspapers engaged in proving Buonaparte, a Coward and a little Man. It will probably not be long before they will be employed in proving Alexander and Blucher Cowards and no great Things.
I rejoice that you have at least last assumed an explicit Language and decisive tone relative to Secretaries of Legation. 
A.
P.S. If you should summon up Spirit and decision enough to live at Lodgings till Spring and then return him home with or without leave as I did: give yourself no concern relative to an establishment. Come to my House, which is large enough for such Phylosophers as We are, with all our Families, till you have time at leisure to arrange your Affairs. Be assured it will be the most joyful part of my Life to receive and enjoy you all with open Arms 


A.Sept. 11. Mr Prescott a young Gentlemen of the best Connections and Superiour merit, tho’ unfortunate in his Sight, will deliver this. I pray you to shew him all the kindness in the power of your Family. My Sight is so bad that I can sympathize with him with the more feeling; as I do with my Brother who at 77 was totally lost an Eye. W can we do? poor Creatures who love reading, without Eyes? A